Case 19-05657-dd   Doc 484   Filed 06/15/21 Entered 06/15/21 13:15:06   Desc Main
                             Document     Page 1 of 5
Case 19-05657-dd   Doc 484   Filed 06/15/21 Entered 06/15/21 13:15:06   Desc Main
                             Document     Page 2 of 5
Case 19-05657-dd   Doc 484   Filed 06/15/21 Entered 06/15/21 13:15:06   Desc Main
                             Document     Page 3 of 5
Case 19-05657-dd   Doc 484   Filed 06/15/21 Entered 06/15/21 13:15:06   Desc Main
                             Document     Page 4 of 5
Case 19-05657-dd   Doc 484   Filed 06/15/21 Entered 06/15/21 13:15:06   Desc Main
                             Document     Page 5 of 5
